Case o-Lly-/fofs-reg VOClo Fnledleflony Entered t2/lo/ly lyil fag

Fill in this information to identify the case:

 

Debtername REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) §-19-77579-reg

 

O1 Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors as

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $560,000 or imprisonment for up to 26 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

a Declaration and signature

| am the president, another officer, ar an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule 4: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Surn)

Amended Schedule

Chapter 77 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

| declare under penaity of perjury that the foregoing is true dnd dorre >
Executedon fav f¥ J& x J
an

Signature of individial sigaing on behalf of debtor

 

OMOOOO8 &8oO

 

 

Charles R. Regensburg Jr.
Printed name

 

Secretary
Pasition or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

 

Fill in this information to identify the case:

Debtorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case. number (ifknown) 8-19-77579-reg

 

O Gheck if this isan
amended filing

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

 

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/B..... cece cece cere eee cane tenet eet dcee nese naeceseeeedensneesnenetiseene site $ 2,850,000.00

1b. Total personal property:
Copy line 91A from Schedule A/Bo..c..cccccccccssccssssssssssssssssssssesevssssssesunieeessessessssseseeeseeseeesesee cceeessssstisesesssesnees ‘$ 0.00

ic. Total of all property: :
Copy line 92 from Schedule A/B. occ ccc cece ste cecceecieceeetneesenencasceseeesenseseeaes Meaeenacececeaecevsnesceesstecenesusensutvectereess $ 2,850,000.00

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Doo... cccscsccesccseeaaes $ 3,239,000.00

3. Schedule E/F: Creditors Who Have Unsecured Claims {Official Form 206E/F}

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/E. cccssssssssssssssvvsssssssessnssccecessccceseesssseeeceseneesee $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from fine 5b of Schedule E/F cee cciteencceeeeeseecsetenesen +3 44,000.00

 

 

Ao Total iAH TIES ooo cece eceecte eer cee te aeeeeceeebeeeceedseseeteeeeesenLEeSHUCEHGIEEEDNASEERECESSeEEESDEES CEE couENE EEE gegEC SEA PEtaeaite®
Lines 2 + 3a + 3b $ 3,283,000.00

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Bast Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Fill in this information to identify the case:

 

Debtorname REGENSBURG HOLDING CORP,

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 8-19-77579-reg

 

(0 Check if this is an
amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1215

 

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

1. Does the debtor have any cash or cash equivalents?

MENo. Go to Part 2.
CZ Yes Fill in the information below.

a Wvalontsowne
ee
Deposits and Prepayments

6. Does the debtor have any deposits or prepayments?

      

HINo. Goto Part 3.
C0 Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

 

MENo. Goto Part 4.
0 Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

 

MENo. Go to Part 5.
OO Yes Fill in the information below.

Inventory, exciuding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

No. Goto Part 6.
Cl Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 

MI No. Goto Part 7.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com : Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number ff known) 8-19-77579-reg

Name

 

C1 Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
Mi No. Go to Part 8.
0 Yes Fill in the information below.

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?
MINo. Go to Part 9.
C Yes Fill in the information below.

EERE Fea! property

§4. Does the debtor own or tease any real property?

CI No. Go to Part 10.
Wl Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

    

56.1. 254 Majors Path,
Southampton NY
0900-130.00-03.00-01
3.000 Fee simple $2,850,000.00 Appraisal $2,850,000.00

 

 

56. Total of Part 9. $2,850,000.00
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

 

 

57. Is a depreciation schedule available for any of the property listed in Part 9?
Mo

CO Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the fast year?
HM no
CF Yes

Intangibles and intellectual property
59. Dees the debtor have any interests in intangibles or intellectual property?

Mi No. Goto Part 11.
C] Yes Fill in the information below.

All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property . page 2

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number (ifknown) 8-19-77579-reg

Name

 

No. Go to Part 12.
0 Yes Fill in the information below.

Official Form 2064/B Schedule A/B Assets - Real and Personal Property page 3
Software Copyright (c) 1994-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP.

 

Name

EERE serary

In Part 12 copy all of the totals from the earlier

80.

81.
82.
83.
84.
85.

86.
87.
88.

89,

90.

91.

92.

Official Form 206A/B

parts of the form

   

Cash, cash equivalents, and financial assets.
Copy line 5, Part 7

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy fine 12, Part 3.

Investments. Copy fine 17, Part 4.

Inventory. Copy fine 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 57, Part 8.

Real property. Copy fine 56, Part 9.0... ceoceeeteseeneneescieacaesoeaeatenesaretsene

Intangibles and intellectual property. Copy ine 66, Part 70.

All other assets. Copy line 78, Part 17.

Case number (itknawn) 8-19-77579-reg _

$0.00

$0.00

$0.00

$0.00

- $0.00

$0.00

$0.00

$0.00

$0.00

$0.00

 

Total. Add lines 80 through 90 for each column

 

$0.00

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com

+ 91b.

Schedule A/B Assets - Real and Personal Property

 

 

 

$2,850,000.00

 

 

 

 

 

$2,850,000.00

 

 

 

 

$2,850,000.00

 

 

page 4
Best Case Bankruptcy

 
Case o-Lly-/fofs-reg VOocClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Fill in this information to identify the case:

Debtorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (fknown) 8-19-77579-reg

 

 

OO Check if this is an
amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Se as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
WB Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

2.1 | Harrison Vickers &
Craditor’s Name
Waterman LLC
424 White Plains Road
Bronx, NY 10467

Creditor’s maifing address

Describe debtor's property that is subject to a lien

251 Majors Path, Southampton NY
0900-130.00-03.00-013.000

$2,850,000.00

 

$1,050,000.00

 

 

Describe the lien

First Mortgage
Is the creditor an insider or related party?

 

Mino
Creditor’s email address, if known O] ves
Is anyone else liable on this claim?
Date debt was incurred Hino
9/30/2013 C1 Yes. Fill out Schedule H: Cadebtors (Official Form 206H}

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

CI No

Mi ves. Specify each creditor,
including this creditor and its relative
priority.

1. Harrison Vickers &

2. World Business Lenders
3. Swezey Fuel Co. Inc.

 

As of the petition filing date, the claim is:
Check all that apply

CO contingent
D0 unliquidated
C1 pisputed

 

2.2 | Swezey Fuel Go. Inc.

 

 

Creditors Name

51 Rider Avenue
Patchogue, NY 11772

Describe debtor's property that is subject to a lien

251 Majors Path, Southampton NY
0900-130.00-03.00-013.000

$390,000.00

$2,850,000.00

 

 

 

Creditor’s mailing address

Describe the lien
Judgment Lien

 

 

Is the creditor an insider or related party?

Hino
Creditors email address, if known DF ves /
Is anyone else liable on this claim?
Date debt was incurred CO No

2015

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Official Form 206D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase.com

WH Ves. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check ail that apply

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2
Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

 

 

Debtor. REGENSBURG HOLDING CORP. Case number (if know) §-19-77579-reg
Name
C1 No O Contingent
Wl Yes. Specify each creditor, C1 unliquidated
including this creditor and its relative Oo Disputed
priority.

Specified on line 2.1

 

 

 

 

 

 

 

 

 

 

_ |2.3 | World Business Lenders Describe debtor's property that is subject to a lien $1,799,000.00 $2,850,000.00
Creditors Name 251 Majors Path, Southampton NY
0900-130.00-03.00-013.000
120 West 45th Street
New York, NY 10036
Creditor's mailing address Describe the lien
Second Mortgage
Is the creditor an insider or related party?
Bo
Creditors email address, if known oO Yes
Is anyone else jiable on this claim?
Date debt was incurred Hino
5/04/2015 0 Yes. Fill out Schedule H: Codedtors (Official Form 206H)
Last 4 digits of account number :
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
C1 No oO Contingent
Ml ves, Specify each creditor, C1 unliquidated
including this creditor and its relative |_| Disputed
priority.

Specified on line 2.1

 

 

 

 

$3,239,000.0
0
List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

 

If no others need to notified for the debts listed in Part 1, do not fill out or submit fhis page. If additional pages are needed, cop
4 ata

‘On while Ih a

y this pag

er

 
  
   

 
   

   

Kirby Aisner & Curley LLP
700 Post Road
Scarsdale, NY 10583

 

 

Nicholas J. Damadeo
27 West Neck Road Line _2.2
Huntington, NY 11743

 

Parker Ibrahim & Berg
5 Penn Plaza Line_2.3
New York, NY 10001

 

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case o-Lly-/fofs-reg VOoClo Filedl¢eflonly Entered. t2/lo/ly Lyil fag

Fill in this information to identify the case:

 

Debtorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

 

Case number (ifknown) 8-19-77579-reg
: O Check if this is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims " 4245

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors wifh NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B; Assets - Real and
Personal Property (Official Form 206A4/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims
1. Bo any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
WB No. Go ta Part 2.
C Yes. Go to line 2.

Part 2: List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nenpriority unsecured claims, fill
out and attach the Additional Page of Part 2.

 

  

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $35,000.00
George M. Gavalas Esq E1 contingent
2001 Marcus Avenue D untiquidatea
New Hyde Park, NY 11042 O pisputed

Date(s) debt was incurred _

Basis for the claim: Legal Services

Last 4 digits of account number _
is the claim subject to offset? Ml No O ves

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $9,000.00
Hertz . D contingent
8501 Williams Road CO unliquidated

Estero, FL 33928

Date(s} debt was incurred _

a Disputed

Basis for the claim: Rental of Equipment

Last 4 digits of account number _
Is the claim subject to offset? a No C1 Yes

 

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If ne others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

 

Total Amounts of the Priority and Nonpriority Unsecured Claims

§. Add the amounts of priority and nonpriority unsecured claims.

 

 

 

 

 

 

5a. Total claims from Part 4 5a. $ 0.00
5b. Total claims from Part 2 . 5b. + $ 44,000.00
Sc. Total of Parts 1 and 2
Lines 6a + 5b = Se. 5c. $ 44,000.00
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims : page 1 of 1

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.caom 55390 Best Case Bankruptcy

 

 
-Case o-ly-ffofs-reg DOClo Filedidilo/ly Entered lé/lofiy 19 l f4y

 

Fill in this information to identify the case:

Debtorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) §-19-77579-reg

 

O Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12H15

Be as complete and accurate as possible. if more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
WH No. Check this box and fite this form with the debtor's other schedules. There is nothing else to report on this form.

O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

 

 

2.1 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.2 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.3 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.4 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

Official Form 206G Schedule G: Executery Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

 

Fill in this information to identify the case:

Debtorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number {ifknawn} 8-19-77579-reg

 

C Check if this is an
amended filing

 

Official Form 206H
Schedule H: Your Codebtors 12/15

 

. Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

OO No. Gheck this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
ves

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor fo whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor in Column 2.

   
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1. Charles 169 Cove Road - 66) ee ee Swezey FuelGo: Inc. -- PPp 2.2
, Regensburg Oyster Bay, NY 11771 O EF
OG
22 Essay Oil & 169 Cove Road Swezey Fuel Co. Inc. MD 22
Energy System Oyster Bay, NY 11771 CEIF
OG
2.3 LH Capital Corp. 169 Cove Road Swezey Fuel Co. Inc. Mp 22
: Oyster Bay, NY 11771 ORF
OG
2.4 Regensburg 169 Cove Road Swezey Fuel Co. Inc. Bp 22
Development Co Oyster Bay, NY 11771 O er
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Fill in this information to identify the case:

Debiorname REGENSBURG HOLDING CORP.

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 8-19-77579-reg

 

O Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

Income

1. Gross revenue from business

 

 

 

From the beginning of the fiscal year to filing date: lM Operating a business $90,000.00
From 1/01/2019 to Filing Date

Lt Other
For prior year: @ operating a business $78,000.00
From 1/01/2018 to 12/31/2018

0 Other
For year before that: @ operating a business $66,000.00
From 1/01/2017 to 12/31/2017

oO Other

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money callected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

Hi None.

 

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense .reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Mf None.

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Bast Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number iirknown) 8-19-77579-reg

 

or cosigned by an insider unless the aggregate value of all property transferred to or far the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do nat include any payments
listed in line 3. /nsiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

MM None.

 

Total ainauilt of value.

  

“Relationshi

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

@ None

 

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account

of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debter owed a
debt. :

i None

 

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federat or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

Oi None.

   
     

   

 

   

 

‘Case number: eae ac
7.1. Harrison Vickers & Waterman Mortgage Supreme Suffolk OO Pending
vs. Regensburg Holding Foreclosure 1 Court Street © On appeal
Corp. Riverhead, NY 11901 @ Concluded
7.2, World Business Lenders vs. Mortgage Supreme Suffolk OF Pending
Regensburg Holding Corp. Foreclosure 1 Court Street CO On appeal

Riverhead, NY 11901 ®@ Concluded

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

@ None

Certain Gifts and Charitable Contributions

9. List alt gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

Mi None

 

Official Farm 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case o-Lly-/fofs-reg VOoClo Filedleflonly Entered tZ/lo/ly lyil fag

 

 

Debtor REGENSBURG HOLDING CORP. Gase number (known) 8-4 9-77579-reg
Certain Losses

 

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

i None

 

APE

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted abaut debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

0 None.

 

11.1. JEFFREY ARLEN SPINNER |

ESQ.

35 PINELAWN ROAD

SUITE 106E November

MELVILLE, NY 11747-3100 Attorney Fees 2019 $5,000.00

 

 

"Email or website address
retjcc@gmail.com

 

 

_Who made the payme!
Charles R. Regensburg Jr.

 

11.2. ANTHONY DeCAROLIS ESQ.
Anthony DeCarolis P.C.
210 Townsend Square
Oyster Bay, NY 11771 April 2079 $10,750.00

‘Email or Website addres

 

 

 

  

a the payment, if nat debtar?.

Sees

‘Charles R. Regensburg Jr.

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transters already listed on this statement.

Mf None.

 

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case te another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Official Form 207 / Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c} 1996-2019 Gest Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP, Case number (irknown) 8-19-77579-reg

 

 

Mi Nore.

 

Previous Locations

 

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used. |

WF Does not apply

 

Health Care Bankruptcies

 

15. Health Care bankruptcies
ls the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

M No. Goto Part 9.
Cl Yes. Fill in the information below.

 

 

 

 

 

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

@ No.

O Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

Mi No. Go to Part 10.
C1 Yes. Does the debtor serve as plan administrator?

Seaaee Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

48. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sald,
moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and cther financial institutions.

 

  

18.1. Bridgehampton National XXXX-5508 W@ Checking March 2016
Bank
Hampton Road
Southampton, NY 11968

Oi Savings

C1 Money Market
C] Brokerage

0 Other _

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

i
i
i
I
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number (itknown) §-19-77579-reg

 

 

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 4 year before filing this
case.

@ None

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

i None

      

SBE SE

imine Property the Debtor Holds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor holds or conirols that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or ranted property.

@ None

[eaeeee Details About Environment Information

 

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concems pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous materialf means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M@ No.
C1 Yes. Provide details below.

 

 

 

 

 

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

M@ No.
C) Yes. Provide details below.

ee

 

 

HEE

24. Has the debtor notified any governmental unit of any release of hazardous material?

@ No.
Cl Yes. Provide details below,

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

i
i
i
t
t
f
I
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number (ifknown} 8-19-77579-reg

 

 

 

GERSEE Details About the Debtor's Business or Connections to Any Business

 

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

None

gn

  

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

@ None

 

 

 

 

 

 

 

26b. List all firms or individuals wha have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

None

26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

    
   

CO None
Na
ue LA
26c.1. Charles R. Regensburg Jr.

169 Cove Road
Oyster Bay, NY 11771

 

26d. List all financial institutions, creditors, and other parties, including mercantile and frade agencies, te whom the debtor issued a financial
statement within 2 years before filing this case.

Mi None

   

Name.andiaddress..

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

M@ No
C1 Yes. Give the details about the two most recent inventories.

 

28. List the debtor’s officers, directors, managing members, general partners, members in control, contralling shareholders, or other people
in control of the debtor at the time of the filing of this case.

 

Charles R. Regensburg Jr. 169 Cove Road " Secretary 50%
Oyster Bay, NY 11771

 

Official Form 207 Statement of Financial Affairs for Non-Individuats Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Bast Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

Debtor REGENSBURG HOLDING CORP. Case number (rtnown) 8-19-77579-reg

 

 

 

 

     

President

 

‘a ree
Huntington, NY 11743

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, generai partners, members in
control of the debtor, or sharehoiders in control of the debtor who no longer hold these positions?

M@ No
Ol Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

Me No
Yes. Identify below.

 

  

‘(property

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M@ No
Cl Yes. identify below.

oh

ication numberof the pa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ML Re

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

@ No
C1 Yes. Identify below.

 

 

uate Signature and Declaration

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon Jha Pod

   
 
 

: Charles R. Regensburg Jr.
wi on behalf of the debtor Printed name

 
    
 

 

 

Signature of indi

Position or relationship to debtor Secretary

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
HNo
Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy : page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

inre REGENSBURG HOLDING CORP. Case No. 8-19-77579-reg

 

 

Debtor(s} Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed, Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, ] have agreed to accept $ 5,000.00
Prior to the filing of this statement I have received $ 5,000.00
Balance Due . $ 0.00

 

2. The source of the compensation paid to me was:

CO Debtor M@ Other (specify): Charles R. Regensburg Jr.

3. The source of compensation to be paid to me is:

@ Debtor O_ Other (specify):

4. ll {have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

CI I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]

Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
§22(f}(2}(A) for avoidance of liens on household goods.

aogp

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrgezfg¢/ment for pg
this bankruptcy proceeding.

Deeeuilior 1%, 0049 WLM,
Date JEFRPREY ARLEN SPINNER JL
Signature of Altorney
JEFFREY ARLEN SPINNER
35 PINELAWN ROAD
SUITE 106E
MELVILLE, NY 11747-3100
(203) 570-6676
retjicc@gmail.com
Name of law firm

  
   
  

» me for represgntation of the debtor(s) in

 

 

 

 

 

Software Gapyright (c} 1996-2019 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy

 
Case o-ly-ffo/s-reg DVOClo Filed leflofly Entered 14/15/19 1g (49g

United States Bankruptcy Court
Eastern District of New York
Inre REGENSBURG HOLDING CORP. Case No. . 8-19-77579-reg
Debtor(s) Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 1! Case

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

Charles R. Regensburg Jr. Common Stock + , 50%
169 Cove Road

Oyster Bay, NY 11771

Michael Regensburg Common Steck 1 50%
223 Wall Street

Huntington, NY 11743

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Secretary of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date /A~lE-/9 Sipnature Obdg (d (2 bed)

 

Charles R. Regensburg)

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders

Software Copyright (c) 1996-2019 Gast Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

United States Bankruptcy Court
Eastern District of New York

Inre REGENSBURG HOLDING CORP. Case No. 8-19-77579-reg

 

Debtor(s) Chapter 41

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _REGENSBURG HOLDING CORP. _ in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

@ None [Check if applicable]

Désoritin 1& 206
Date JEFFREY ARLEN saan ky
Signature of Attorney or LAtigant
Counsel for REGENSBURG HOLDING CORP.

 

JEFFREY ARLEN SPINNER
35 PINELAWN ROAD
SUITE 106E

MELVILLE, NY 11747-3100
(203) 570-6676
reticc@gmail.com

Software Copyright (c} 1995-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case o-Ly-/fo/fs-reg UOC 1o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
x

 

IN RE: REGENSBURG HOLDING CORP.

Debtor(s)
Xx

 

Filed Léiloily centered Lé/lofiy 1y9il (49

Chapter 11
Case No.: 8-19-77579-reg

STATEMENT PURSUANT TO LOCAL RULE 2017

|, JEFFREY ARLEN SPINNER, an attorney admitted to practice in this Court, state:

1. That lam the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the

above-named debtor(s):

Date\Time

Services

 

11/04/2019; 2.9 hours,
meeting with Charles R.
Regensburg Jr.,
discussion of relief
available and
consequences of Chapters
7 and 11, review of state
court foreclosure
documentation related to
two mortgage creditors,
review of financial
documentation,
discussion of Debtor's
intent to refinance
property and pay creditors
in full

11/04/2019; 2,2 hours,
examination of state court
foreclosure
documentation, review of
publicly filed documents
on state court website,
preparation of Chapter 11
petition on emergent basis

Initial interview, analysis of financial
condition, etc.

Preparation and review of
Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankrup

Dated: Deaeetlee, (f, r0/9

matters of this type is $ 5,000.00

Wyb

FREY ARL PNGRINNER

Aitoen

ney rots Jebtor(s)

JEFFREY ARLEN SPINNER

Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase,com

Best Case Bankruptcy

 
Case o-Lly-/f/ofs-reg VOClo Filedl¢eflonly Entered tZ/lo/ly lyil fag

35 PINELAWW ROAD |
SUITE 106E

MELVILLE, NY 11747-3100
(203) 570-6676
retjcc@gmail.com

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.cam

Best Case Bankruptcy
